The plaintiff in error has served and filed brief as required by the rules of this court. Defendant in error has failed to file brief or offer any excuse for not so doing, although the time therefor has long since expired.
We have examined the brief of plaintiff in error, and its assignments of error are reasonably supported by the authorities cited therein. This court is not required to and will not search the record to find a reason why the judgment appealed from should be sustained. The petition in error filed in this court prays that the judgment of the trial court be reversed, set aside, *Page 219 
and held for naught and that plaintiff in error be restored to all rights lost by reason of the rendition of this judgment. Under the holdings of this court, the judgment should be reversed and the cause remanded for new trial. Home State Bank v. Oklahoma State Bank, 51 Okla. 368, 151 P. 1044.
It is so ordered.